Exhibit 10.1 Electronic Regulatory No.: 1304812013B00156 Contract on Assignment of State-owned Construction Land Use Right Formulated by Ministry of Land and Resources of the People’s Republic of China State Administration for Industry and Commerce of the People’s Republic of China -1- Contract No.: C1304812013 Contract on Assignment of State-owned Construction Land Use Right The Contract is entered into by and between the following Parties: Assignor: Land and Resources Bureau of Wu’an City ; Mailing Address: No. 26, Kuangjian Road, Wu’an City ; Postal Code: ; Telephone: ; Fax: / ; Bank of Account: / ; Account No.: / ; Assignee: NorthAltair NanotechnologiesCo., Ltd. ; MailingAddress: No. 69, North Xinhua Avenue, Wu’an City ; Postal Code: ; Telephone: 0310-5539622 ; Fax: / ; Bank of Account: / ; Account No.: / ; -2- Chapter I General Provisions Article 1 The Contract is concluded by and between both Parties on the principles of equality, voluntariness, with compensation, honesty and good faith and in accordance with the provisions of the Property Law of the People’s Republic of China , the Contract Law of the People’s Republic of China , the Law of Land Administration of the People’s Republic of China and the Law of the People’s Republic of China on Administration of Urban Real Estate , etc., relevant administrative regulations and land supply policies . Article 2 The assigned land is owned by the People’s Republic of China; the Assignor may assign the state-owned construction land use right within the authorization scope of law; however, the underground resources and buried items shall be beyond the assignment scope of state-owned construction land use right. Article 3 During the assignment period, the Assignee has the right to occupy, use , benefit from and dispose of the state-owned construction land it acquired pursuant to law, and to construct buildings, structures and auxiliary facilities pursuant to law on the said land. Chapter II Delivery of the Assigned Land and Payment of the Assignment Fee Article 4 The land parcel to be assigned hereunder is numbered 2013 No. 13 , the total area of the land parcel is (in words) ONE HUNDRED SIXTY THREE THOUSAND SIX HUNDRED AND THIRTY POINT THREE square meters (in figures: 163630.30 sq m), out of which the area of land parcel to be assigned is (in words) ONE HUNDRED SIXTY THREE THOUSAND SIX HUNDRED AND THIRTY POINT THREE square meters (in figures: 163630.30 sq m). -3- The land parcel to be assigned hereunder is located at Dongchangyuan Village, Dongzhuchang Village, Wu’an City . The plane boundary of the land parcel to be assigned hereunder is / ; See Attachment 1 for the plane boundary diagram of the land parcel to be assigned. The vertical boundary of the land parcel to be assigned hereunder is with / as the upper limit and / as the lower limit, between which the altitude difference is / m. See Attachment 2 for the vertical boundary of the land parcel to be assigned. The spatial range of the land parcel to be assigned is the space formed by the vertical plane of foregoing boundary points and the upper and lower limit plane. Article 5 The land parcel to be assigned hereunder shall be used for industrial purpose . Article 6 The Assignor agrees to deliver the land parcel subject to assignment to the Assignee prior to June 16, 2013 , and agrees that the land parcel to be delivered shall satisfy the conditions as provided in Paragraph (I) of this Article: (I) The ground leveling shall reach / ; The surrounding infrastructure shall reach / ; -4- (II) The current land conditions shall be / . Article 7 The period for the assignment of the state-owned construction land use right hereunder shall be 50 years, calculating from the land delivery date as agreed on in Article 6 hereof. Where the assignment procedure is handled for the previously allocated (leased) state-owned construction land use right, the assignment period shall be calculated as of the contract execution date. Article 8 The assignment fee for the state-owned construction land use right hereunder is RMB (in words) Forty Six Million Yuan (in figures: RMB 46 ,000,000 Yuan), and the unit price per square meter is RMB (in words) TWO HUNDRED AND EIGHTY ONE YUAN POINT ONE TWO (in figures: RMB 281 .12 Yuan). Article 9 The deposit for the land parcel hereunder shall be RMB (in words) / Yuan (in figures: / Yuan), which shall be set off as the land assignment fee. Article 10 The Assignee agrees to pay the assignment fee for the state-owned construction land use right hereunder to the Assignor in compliance with the provisions of [Paragraph (I)] of this Article: (I) Pay up the assignment fee for the state-owned construction land use right within 8 days from the date of conclusion of the Contract; (II) Pay the assignment fee in / installments for the state-owned construction land use right to the Assignor subject to the following time and amount: -5- Where the Assignee pays the assignment fee for the state-owned construction land use right in installments, the Assignee agrees that , while paying the second and subsequent installments of assignment fee for the state-owned construction land use right, it shall pay interest to the Assignor subject to the loan rate released by the People’s Bank of China prevailing at the time of payment of the first installment. Article 11 The Assignee shall, upon the full payment of the assignment fee for the land parcel hereunder as agreed in the Contract, apply for the registration of assignment of state-owned construction land use right with this Contract and relevant supporting documents such as the payment voucher(s) of assignment fee, etc. Chapter III Land Development, Construction and Utilization Article 12 The Assignee agrees that the development and investment intensity of the land parcel hereunder shall be subject to Paragraph (I) of this Article as stipulated below: (I) Where the land parcel hereunder will be used for industrial project construction, the Assignee agrees that the total fixed assets investment for the land parcel hereunder shall be no less than RMB (in words) SIX HUNDRED THIRTEEN MILLION SIX HUNDRED AND THIRTEEN THOUSAND SIX HUNDRED Yuan as approved or registered, (in figures: RMB 613,613,600 Yuan), and that the investment intensity shall be no less than RMB (in words) THREE THOUSAND SEVEN HUNDRED AND FORTY NINE YUAN POINT NINE NINE (in figures: 3749.99 Yuan) for every square meter. The total fixed assets investment for the land parcel hereunder shall include buildings, structures and auxiliary facilities, equipments and assignment fee, etc. (II) Where the land parcel hereunder will be used for non-industrial project construction, the Assignee agrees that the total development and investment sum for the land parcel hereunder shall be no less than RMB (in words) / Yuan (in figures: RMB / Yuan). -6- Article 13 Where the Assignee newly builds any buildings, structures and auxiliary facilities within the land parcel hereunder, the said buildings, structures and auxiliary facilities shall meet the planning conditions for assigned land parcels as determined by the municipal (county-level) governmental planning department (see Attachment 3), of which: Nature of the main building: / ; Nature of auxiliary building: / ; Total building area 245445.45 sq m; The floor area ratio shall be no more than 1.50 and no less than 0 ; The height limit for building shall be / ; The building density shall be no more than / and no less than 30% ; The greening ratio shall be no more than
